Citation Nr: 0418670	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  94-48 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a right knee injury.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  

In August 1993, the RO assigned an increased rating of 20 
percent for chondromalacia, right patella, with arthritis, 
effective from January 5, 1993.  The veteran appealed.  In 
March 1996, the veteran was afforded a hearing at the 
Regional Office before Mary Gallagher, who is the Veterans 
Law Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  In 
an October 1996 decision, the Board denied the claim.  

The veteran appealed to the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court).  In May 1997, while his case 
was pending at the Court, the VA's Office of General Counsel 
and appellant's representative filed a Joint Motion 
requesting that the Court vacate the Board's October 1996 
decision.  That same month, the Court issued an Order 
vacating that part of the October 1996 Board decision.  In 
October 1997 and August 2001, the Board remanded the claim 
for additional development.  

In March 2003, the RO denied the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The veteran has also appealed that decision.


FINDINGS OF FACT

1.  For the period from January 5, 1993 to March 1, 1998, the 
veteran's chondromalacia of the right patella was not 
productive of severe recurrent subluxation or lateral 
instability.

2.  For the period from January 5, 1993 to March 1, 1998, the 
veteran's degenerative joint disease, right knee, is shown to 
have been productive of subjective reports of pain, and is 
not shown to have been productive of a limitation of knee 
flexion to 30 degree or a limitation of knee extension to 15 
degrees.  

3.  For the period from March 2, 1998 to January 6, 2003, the 
veteran's residuals, right knee injury with limitation of 
motion and degenerative changes, are not shown to have been 
productive of a limitation of knee extension to 30 degrees.  

4.  As of January 7, 2003, the veteran's residuals, right 
knee injury with limitation of motion and degenerative 
changes, are not shown to have been productive of a 
limitation of knee extension to 45 degrees.  

5.  As of March 2, 1998, the veteran's medial meniscectomy, 
right knee, has been evaluated as 10 percent disabling; it is 
not productive of marked interference with his employment and 
had not required frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  

6.  The veteran has a high school education; he has about 7 1/2 
years' experience as a mail handler and in maintenance; he 
last worked in May 2002.

7.  The veteran's service connected disabilities are 
postoperative residuals right knee injury with limitation of 
motion and degenerative changes, evaluated as 40 percent 
disabling; and medial meniscectomy, right knee, with 
effusion, evaluated as 10 percent disabling; his combined 
evaluation is 50 percent; his service-connected disabilities 
do not preclude him from engaging in some form of 
substantially gainful employment consistent with his 
education and occupational experience.



CONCLUSIONS OF LAW

1.  For the period from January 5, 1993 to March 1, 1998, the 
criteria for a rating in excess of 20 percent for the 
veteran's chondromalacia of the right patella have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5257.  

2.  For the period from January 5, 1993 to March 1, 1998, the 
criteria for a rating in excess of 10 percent for the 
veteran's degenerative joint disease, right knee, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5261, 5262 (2003); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997).

3.  For the period from March 2, 1998 to January 6, 2003, the 
criteria for a rating in excess of 30 percent for the 
veteran's residuals, right knee injury with limitation of 
motion and degenerative changes, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261.

4.  As of January 7, 2003, the criteria for a rating in 
excess of 40 percent for the veteran's residuals, right knee 
injury with limitation of motion and degenerative changes, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5261.

5.  As of March 2, 1998, the criteria for a rating in excess 
of 10 percent for the veteran's medial meniscectomy, right 
knee with effusion, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, 
Diagnostic Code 5259.

6.  A total disability evaluation based on individual 
unemployability due to service-connected disability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Board initially notes that there has been some confusion 
over the assigned ratings for the veteran's service-connected 
residuals of his right knee injury.  The Board will therefore 
summarize the administrative history of this disability.  

In March 1971, the RO granted service connection for 
residuals of a right knee injury, which was classified at 
that time as chondromalacia.  The RO rated this disability as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5257, which pertains to lateral instability or recurrent 
subluxation.  

The veteran underwent a medial meniscectomy of the right knee 
in August 1972.  He was afforded a temporary 100 percent 
rating under 38 C.F.R. § 4.30 from August 1972; the 10 
percent rating under Diagnostic Code 5257 was resumed from 
November 1972, for postoperative residuals of chondromalacia, 
right patella.

In June 1975, the RO reduced the evaluation for the veteran's 
service-connected right knee disability to a noncompensable 
rating, effective from April 1975. In October 1988, the RO 
again assigned a 10 percent rating for postoperative 
chondromalacia with arthritis, under Diagnostic Code 5257, 
effective from September 1988.  

On June 10, 1993, the veteran filed a claim for an increased 
rating.  In August 1993, the RO assigned a 20 percent rating, 
under Diagnostic Codes 5257- 5010, for chondromalacia of the 
right patella with arthritis, effective from January 1993.  
The veteran appealed this action.  

The veteran underwent arthroscopic surgery on the right knee 
on March 28, 1994.  In July 1994, the RO granted a temporary 
100 percent rating for convalescence, effective from March 
25, 1994 to June 1, 1994, after which time the 20 percent 
rating was reestablished.  

In May 1999, the RO reclassified the veteran's service-
connected right knee disability.  Specifically, the RO rated 
the veteran's right knee under 38 C.F.R. § 4.71a, DC's 5299-
5261 for severe, osteochondral changes, medial compartment, 
chondromalacia, patellofemoral joint, and Baker's cyst, right 
knee (formerly evaluated as postoperative residuals, right 
knee with arthritis under diagnostic codes 5010-5257).  The 
RO assigned a 10 percent rating from September 23, 1988; a 20 
percent rating from January 5, 1993; and a 100 percent rating 
from March 25, 1994 for convalescence under 38 C.F.R. § 4.30.  
From June 1, 1994, the 20 percent disability rating was 
resumed.  A 30 percent rating was assigned from March 1998.  
In addition, the veteran was assigned a separate and 
additional rating for degenerative joint disease of the right 
knee under DC 5003, and he was afforded a 10 percent rating 
from January 5, 1993 for this disability.  In August 2001, 
the Board remanded the claim for clarification of the May 
1999 rating decision.

In a November 2001 Supplemental Statement of the Case, the RO 
determined that its May 1999 decision was in error.  The RO 
revised its decision, and did the following: 1) the RO lets 
its award of a separate and additional 10 percent rating for 
arthritis for the period from January 5, 1993 to March 2, 
1998 stand; the RO stated that as of March 2, 1998, "the 
arthritic process will be included with the evaluation of the 
residual injury" (i.e., the RO discontinued the separate and 
additional 10 percent rating for arthritis as of March 2, 
1998); 2) effective March 2, 1998, a separate and additional 
10 percent evaluation was granted for medial meniscectomy 
(see 38 C.F.R. § 4.71a, DC 5259); and 3) the 30 percent 
evaluation for residuals, right knee injury with limitation 
of motion and degenerative changes was continued.  

In March 2003, the RO increased the veteran's rating for 
postoperative residuals right knee injury with limitation of 
motion and degenerative changes to 40 percent, effective 
January 7, 2003.  

Where the veteran has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new jurisdiction-conferring notice of 
disagreement must be filed as to the subsequent decision.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).


Given the foregoing, the Board concludes that this appeal 
requires consideration of the 20 percent rating assigned by 
the August 1993 rating decision that is the basis for this 
appeal, as well as the subsequent disability evaluations 
assigned for the service-connected right knee disability 
under various diagnostic codes.  Thus, the issues for 
consideration may be stated as: 1) whether a rating in excess 
of 20 percent is warranted for chondromalacia of the right 
patella, from January 5, 1993 to March 1, 1998; 2) whether a 
rating in excess of 10 percent is warranted for degenerative 
joint disease, right knee from January 5, 1993 to March 1, 
1998; 3) whether a rating in excess of 30 percent is 
warranted for residuals, right knee injury with limitation of 
motion and degenerative changes for the period from March 2, 
1998 to January 6, 2003; 4) whether a rating in excess of 40 
percent is warranted for residuals, right knee injury with 
limitation of motion and degenerative changes as of January 
7, 2003; and 5) whether a rating in excess of 10 percent is 
warranted for medial meniscectomy, right knee with effusion 
as of March 2, 1998.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a  mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2003); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the knee and leg is evaluated under Diagnostic 
Codes 5256 through 5263.  Diagnostic Code 5256 provides for 
ratings from 30 percent to 60 percent for varying degrees of 
ankylosis of the knee.

Under Diagnostic Code 5257, other impairment of the knee is 
rated on the degree of recurrent subluxation or lateral 
instability at 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage, with frequent episodes of 
"locking", pain, and effusion into the joint.  Diagnostic 
Code 5259 provides a 10 percent rating for symptomatic 
removal of semilunar cartilage.

Flexion of the leg is evaluated under Diagnostic Code 5260 at 
0 percent when limited to 60 degrees, 10 percent when limited 
to 45 degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  Extension of the leg is 
evaluated under Diagnostic Code 5261 at 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, 30 percent when 
limited to 20 degrees, 40 percent when limited to 30 degrees, 
and 50 percent when limited to 45 degrees. The standardized 
description of joint measurements is provided in Plate II 
under 38 C.F.R. § 4.71.  Normal extension and flexion of the 
knee is from 0 to 140 degrees.

Impairment of the tibia and fibula is rated under Diagnostic 
Code 5262 at 40 percent for nonunion, with loose motion, 
requiring brace, and between 10 and 30 percent for malunion 
with varying degrees of knee or ankle disability.  Diagnostic 
Code 5263 provides a 10 percent rating for acquired, 
traumatic genu recurvatum, with weakness and insecurity in 
weight-bearing objectively demonstrated.

In this case, Diagnostic Codes 5010, for traumatic arthritis, 
and 5003, for degenerative arthritis, as also relevant.  
Under Diagnostic Code 5010, traumatic arthritis is rated as 
for degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings, will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.    
 
A.  January 5, 1993 to March 1, 1998

The issues during this time period are whether a rating in 
excess of 20 percent is warranted for chondromalacia of the 
right patella, and whether a rating in excess of 10 percent 
is warranted for degenerative joint disease, right knee.  In 
this regard, the RO has evaluated the veteran's 
chondromalacia of the right patella under DC 5257, and his 
right knee degenerative joint disease under DC 5003.  

A VA examination report, dated in December 1992, shows that 
the veteran complained of sharp catching at times, and a dull 
aching pain.  On examination, there was a normal gait, 
station, and heel/toe walk.  He could not perform a full 
squat.  There was no swelling, effusion, deformity, erythema 
or warmth.  There was moderate anterior instability.  The 
right knee had flexion to 110 degrees and extension to 5 
degrees (although it appears that the examiner used a hyphen 
or a minus sign in front of the number 5, it is unclear what 
the examiner intended, and the Board has interpreted the 
report conservatively).  The diagnosis was chondromalacia 
patella, right knee, status post surgery.  An accompanying VA 
X-ray examination report, dated in December 1992, was normal.  

A VA outpatient treatment report, dated in January 1992, 
shows treatment for right knee pain, with "good" flexion 
and extension of both knees.  The diagnosis was DJD of the 
knees.  VA outpatient treatment reports, dated between 
January 5, 1993 and February 1998, show that the veteran 
sought treatment for knee pain on January 5, 1993.  On 
examination, there was a full range of motion.  The treatment 
plan included pain medication, an ACE bandage, and rest with 
an ice pack.  The impression is difficult to read, but 
appears to be musculoskeletal pain.  An accompanying X-ray 
report contains an impression of normal right knee.  In March 
1993, the veteran complained of right knee symptoms, to 
include occasional locking.  The assessment was DJD knees.  
In June 1993, the veteran sought treatment for right knee 
pain.  On examination, he had a full range of motion, 1-2 MCL 
(medial collateral ligament) laxity, and small effusion.  The 
assessment was old ACL (anterior cruciate ligament)/MCL 
injury, chronic instability, probable DJD (degenerative joint 
disease).  In August 1993, the veteran sought treatment for 
right knee pain; the assessment was unstable right knee.  In 
December 1993, he sought treatment for pain and limited 
motion in his left knee, but the reports indicate that he 
also complained of right knee symptoms.  The assessment was 
DJD both knees.  An accompanying X-ray report contains an 
impression of normal right knee.  In February 1994, the 
veteran complained that his right knee was giving way, and 
was painful and swollen.  On examination, there was mild 
swelling, with an "intact" range of motion.  The impression 
was chronic right knee pain.  

As previously noted, the veteran underwent a right knee 
arthroscopy on March 28, 1994, and a total rating is in 
effect from March 25, 1994 to May 30, 1994.  See 38 C.F.R. 
§ 4.30.  VA outpatient treatment reports dated between April 
and May of 1994 (i.e., during the time the veteran was 
receiving a temporary total rating), show several treatments 
for right knee pain.  Findings included no locking or 
instability, no laxity, moderate effusion, and recorded 
ranges of motion were extension to 15 degrees and flexion to 
60 degrees, and extension to 0 degrees and flexion to 80 
degrees.  The impressions included advanced DJD right knee.  

A VA joints examination report, dated in June 1994, shows 
that the veteran complained of sharp or throbbing pain in his 
right knee, difficulty using steps, stiffness and daily 
swelling, to include swelling after walking more than one 
block.  On examination, the veteran was using a cane, and he 
limped on his right leg.  Station was normal.  He could not 
walk on his toes and heels, and he could not squat.  The knee 
was swollen and tender, with slight effusion.  The knee was 
unstable, and there was (otherwise unspecified) weakness of 
the quadriceps muscles.  There was no redness or obvious 
deformity.  The examiner indicated that the swelling was 
mild, that there was a mild enlargement, mild A-P instability 
and moderate lateral instability.  The right knee had 
extension to 10 degrees and flexion to 80 degrees.  The 
diagnoses were chondromalacia of the right patella, status 
post remote concussion injury, and status post open surgery 
in 1972 and arthroscopic surgery on 3/28/94.  

VA outpatient treatment reports, dated in October 1997, show 
that the veteran sought treatment for right knee pain and 
swelling after a trauma to the knee when he fell down some 
steps.  On examination, there was slight effusion.  The right 
knee had extension to 5 degrees and flexion to 50 degrees.  
It appears that the knee was aspirated.  The impressions 
included "DJD right knee, rule out meniscus tear," rule out 
right knee infection, and right knee effusion.  An 
accompanying X-ray report contains an impression of normal 
knees, with minimal degenerative changes.  A report, dated in 
February 1998, contains an impression of DJD right knee, 
medial compartment.  The report notes that the veteran's 
medial meniscus was gone due to a previous surgery, and that 
there was no tear in the lateral meniscus.  A magnetic 
resonance imaging (MRI) report for the right knee, dated in 
February 1998, shows that the impressions were severe 
ostochondral changes of the medial compartment, severe 
chondromalacia of the medial compartment, mild chondromalacia 
of the patellofemoral joint, degenerative changes medial 
tibial and medial femoral condyle, Baker's cyst, small joint 
effusion and postoperative changes.  

1.  Chondromalacia of the Right Patella

For this time period, the Board finds that a rating in excess 
of 20 percent under DC 5257 is not warranted.  The relevant 
findings may be summarized as follows: a June 1993 VA 
outpatient treatment report shows that there was 1-2 MCL 
laxity, with no other findings showing laxity in any other 
planes; in August 1993, the veteran was noted to have an 
(otherwise undescribed) unstable right knee; VA outpatient 
treatment reports, dated between April and May of 1994, 
contain findings that included no locking or instability, and 
no laxity; a VA joints examination report, dated in June 
1994, shows that the examiner characterized the veteran's A-P 
instability as "mild," and the lateral instability as 
"moderate."  Based on this evidence, the Board finds that 
the evidence is insufficient to show more than moderate 
recurrent subluxation or instability, and that the 
preponderance of the evidence is against the claim that the 
criteria for a rating in excess of 20 percent under DC 5257 
have been met. 

As for the possibility of a higher rating under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board notes that, in this case, there is no 
evidence of ankylosis of the right knee, impairment of the 
tibia or fibula, or acquired, traumatic genu recurvatum.  
Accordingly, the criteria for a higher rating under DC's 
5256, 5262, or 5263 have not been met.  Limitation of flexion 
and/or extension (DCs 5260 and 5261) will be discussed below.

2)  Degenerative Joint Disease, Right Knee

The RO has evaluated the veteran's degenerative joint 
disease, right knee, as 10 percent disabling under DC 5003.  

The relevant findings may be summarized as follows: VA 
outpatient treatment reports, dated in January 1993 and June 
1993, show that the veteran's right knee had a full range of 
motion; a February 1994 VA outpatient treatment report notes 
that the right knee had an "intact" range of motion; VA 
outpatient treatment reports dated between April and May of 
1994 show that recorded ranges of motion were extension to 15 
degrees and flexion to 60 degrees (on May 10, 1994), and 
extension to 0 degrees and flexion to 80 degrees (on May 24, 
1994); a June 1994 VA joints examination report shows that 
the right knee had extension to 10 degrees and flexion to 80 
degrees; October 1997 VA outpatient treatment reports show 
that the right knee had extension to 5 degrees and flexion to 
50 degrees.  

Based on this evidence, the Board finds that the criteria for 
a rating in excess of 10 percent under either DC 5260 or 5261 
have not been met.  In particular, none of the findings show 
that the criteria for a higher rating have been met, with the 
exception of a single finding of limitation of extension to 
15 degrees in April 1994.  However, a total rating is in 
effect from March 25, 1994 to May 30, 1994.  See 38 C.F.R. 
§ 4.30.  Furthermore, a greater range of extension was shown 
in surrounding findings, specifically, in a February 1994, as 
well as in a report dated just two weeks after the May 10, 
1994 report, on May 24, 1994.  In addition, all of the ranges 
of motion recorded after May 1994 show that the veteran's 
limitation of extension was less than 15 degrees.  The Board 
therefore finds that the criteria for a rating in excess of 
10 percent under either DC 5260 or DC 5261 have not been met, 
and that the preponderance of the evidence is against the 
claim.  

A rating in excess of 10 percent is not warranted based on 
functional loss.  38 C.F.R. §§ 4.40 and 4.45; DeLuca; 
VAGCOPPREC 9-98.  The evidence includes the aforementioned 
ranges of motion that were previously discussed.  In 
addition, the veteran's 1993 X-rays were normal.  The June 
1994 VA joints examination report shows that the veteran 
limped on his right leg.  The report shows that station was 
normal, that the veteran could not walk on his toes and 
heels, and he could not squat.  There was (otherwise 
unspecified) weakness of the quadriceps muscles.  The October 
1997 VA outpatient treatment reports indicate that X-rays 
were normal; X-rays and an MRI in February 1998 have been 
noted.  In summary, while the evidence shows a limitation of 
motion in the right knee, as well as chronic pain, there is 
no record of treatment for over three years following the 
June 1994 VA examination report, until October 1997.  There 
are simply no findings as to functional loss dated after June 
1994.  The Board further points out that although the veteran 
reported to his June 1994 VA examination with a cane, there 
is no evidence that any physician recommended use of a cane, 
and he is receiving a 20 percent evaluation during this time 
period for his right knee instability.  See generally 38 
C.F.R. §§ 4.14 (2003).  Therefore, given the lack of evidence 
of such findings as neurological impairment or 
incoordination, the Board concludes that there is 
insufficient evidence of functional loss due to right knee 
pathology to support a conclusion that the loss of motion in 
the right knee more nearly approximates the criteria for a 20 
percent rating under either DC 5260 or DC 5261, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim for a rating in excess 
of 10 percent for the period from January 5, 1993 to March 1, 
1998 must be denied.  

B.  March 2, 1998 to January 6, 2003

The issue is whether a rating in excess of 30 percent is 
warranted for residuals, right knee injury with limitation of 
motion and degenerative changes for the period from March 2, 
1998 to January 6, 2003.  

The relevant medical evidence includes a VA examination 
report, which indicates that the examination was performed in 
March 2, 1998.  This report shows that the veteran complained 
of pain after standing over one hour, limping after walking 
100 yards, difficulty using stairs, catching and locking 
after squatting, and pain and stiffness after sitting over 1/2 
an hour.  He reported that he had not received any treatment 
since October 1997.  On examination, effusion was noted, and 
extension against gravity showed that the right knee lacked 
20 degrees of actively coming to a zero or neutral position.  
From that position, he could not flex past 50 degrees 
comfortably.  The right thigh was 19 inches in circumference, 
and the left thigh was 21 inches in circumference.  The 
calves were 16 inches in circumference, bilaterally.  In 
supine position, the knee could be brought to a neutral 
position of zero.  From this position, the range of flexion 
was still approximately 50 degrees.  There was no laxity of 
the cruciate or collateral system.  The impressions were 
severe ostochondral changes of the medial compartment of the 
right knee, chondromalacia of the patellofemoral joint, 
"degenerative changes, medial joint compartment," and 
"Baker's cyst/joint effusion."  The examiner stated that 
the veteran's next avenue of treatment would be a total knee 
replacement.  He further noted, "It is felt that the above 
statements of the patient's capacity represent his functional 
loss due to pain and the measurable atrophy in the thigh 
musculature would demonstrate weakness in the quadriceps 
mechanism which is a great knee stabilizer.  I was unable to 
find a degree of lateral instability or subluxation."

VA outpatient treatment reports, dated in September 1998 show 
that the veteran sought treatment for right knee pain, and 
reported that his swelling decreased with rest and ice packs.  
The assessment was DJD right knee.  

Reports from the veteran's employer, dated between August and 
September of 2001, show that the veteran requested light 
duty.  These reports appear to include statements made by a 
VA physician which show the following: an August 2001 report 
states that the veteran had an exacerbation of DJD beginning 
in July 2001 which would interfere with his work; a work 
restriction evaluation form indicates that the veteran could 
lift only between 0 and 25 pounds, could not use his feet to 
operate vehicles or equipment, could work eight hours per day 
but not overtime, and that he had not reached his maximum 
improvement; a September 4, 2001 statement by the physician 
notes, "Veteran's job tends to aggravate his physical 
problems but it is all right for veteran to return to work."  

An April 2002 letter from the veteran's employer indicates 
that a medical assessment showed that he could lift 35 to 55 
pounds, could not squat or kneel, could perform up to one 
hour of walking and carrying, and could perform up to two 
hours of pushing, pulling, bending, climbing and twisting. 

VA outpatient treatment reports, dated between 2000 and 2002, 
show that the veteran was treated for complaints of knee pain 
and laxity in April, May, August and October of 2001, and in 
February and April of 2002.  Overall, these reports contain 
several notations that the possibility of a future total knee 
replacement was discussed, but that as April 2002, he was 
considered to be too young.  These reports note the 
following: there were no hot, tender or swollen joints, 
crepitus at the right knee, an "adequate" range of motion, 
(otherwise undescribed) laxity of the joint ligaments, 
bilaterally, (an otherwise undescribed) "limitation of 
motion or activity."  A neurological examination showed that 
was no weakness, or loss of balance, and that gross motor, 
sensory and cerebellar functions were intact.  In addition, 
the May 2001 reports note slight effusion of the knee, that 
there was no instability, and that there was "a good range 
of motion in the knee."  The impression was traumatic 
arthritis, right knee.  He was started on Celebrex.  A May 
2001 X-ray for the right knee contains an impression of 
moderate degenerative changes involving the right knee.  The 
October 2001 reports also note that there was small effusion 
with moderate tenderness to palpation.  Prescriptions for 
pain and anti-inflammatory medications were refilled.  A 
February 2002 X-ray for the right knee contains an impression 
of moderate to marked osteoarthritic changes right knee with 
small suprapatellar joint effusion.  

A decision from the Social Security Administration (SSA), 
dated in September 2002, shows that the SSA determined that 
the veteran was disabled as of August 30, 2001.  The exact 
basis of this decision is not stated, but a December 2001 
decision, which denied benefits, stated that the veteran's 
primary diagnosis was (otherwise undescribed) osteoarthritis.  
The SSA's records include a general physical examination 
(GPA), and a functional capacity assessment report (FCA).  
The GPA, dated in December 2001, notes complaints of knee, 
hip, ankle and low back pain.  On examination, the right knee 
had a normal range of motion (defined in the report as from 
0-135 degrees).  Neurological findings noted no muscle 
weakness or atrophy, or sensory abnormalities, that the 
veteran could stand and walk without assistive devices, could 
poorly walk on heel-toes, poorly squat and arise, and that 
the veteran walked with a limp which could be "conscious 
guarding."  The FCA, dated in July 2002, notes a primary 
diagnosis of OA (osteoarthritis), bilateral knees, and a 
secondary diagnosis of OA, bilateral hips.  The FCA indicates 
inter alia that the veteran could stand and/or walk for a 
total of at least two hours per day, and that he could sit 
for a total of about six hours in an eight-hour workday, and 
that he could push and/or pull in an unlimited manner, 
subject to a restriction on lifting no more than ten pounds 
more than occasionally, and less than ten pounds frequently.  
The SSA's decision appears to have been based, in part, on VA 
treatment reports, dated between 2000 and 2002, discussed 
supra.

The RO has evaluated the veteran's residuals, right knee 
injury with limitation of motion and degenerative changes, 
under Diagnostic Codes 5010-5261.  The Board finds that the 
criteria for a rating in excess of 30 percent under DC 5261 
have not been met.  The December 2001 GPA shows that the 
right knee had a normal range of motion (defined in the 
report as from 0-135 degrees).  Although a more limited range 
of motion was noted in the March 1998 VA examination report, 
as the December 2001 GPA is the most recent report of record 
during the applicable time period, it is considered the most 
probative of the veteran's condition during the relevant time 
period.  Francisco.  In any event, the ranges of motion in 
the March 1998 report do not appear to meet the criteria for 
a higher rating.  Accordingly, the Board finds that the 
criteria for a rating in excess of 30 percent under DC 5261 
have not been met.  

A rating in excess of 30 percent is not warranted based on 
functional loss.  38 C.F.R. §§ 4.40 and 4.45; DeLuca; 
VAGCOPPREC 9-98.  The evidence includes the aforementioned 
ranges of motion.  In addition, the Board has considered the 
evidence of atrophy in the March 1998 VA examination report.  
However, this finding is not accompanied by other supportive 
findings as to functional loss, and in any event, the more 
recent reports are considered the most probative of the 
veteran's condition during the relevant time period.  
Francisco.  In this case, the Board has considered the 
statements made by a VA physician in August 2001, the 
December 2001 GPA, the April 2002 letter from the veteran's 
employer, and the July 2002 FCA.  These reports give somewhat 
conflicting views of the veteran's limitations.  However, the 
December 2001 GPA contains neurological findings which show 
that there was no muscle weakness or atrophy, or sensory 
abnormalities.  Other relevant evidence includes the VA 
outpatient treatment reports, dated between 2000 and 2002, 
which include indications of (an otherwise undescribed) 
"limitation of motion or activity."  These reports also 
include neurological examination results showing that there 
was no weakness, or loss of balance, and/or that gross motor, 
sensory and cerebellar functions were intact.  In summary, 
while the evidence shows a limitation of motion in the right 
knee, as well as chronic pain, given the lack of evidence of 
such findings as neurological impairment, incoordination, and 
loss of strength, the Board concludes that there is 
insufficient evidence of functional loss due to right knee 
pathology to support a conclusion that the loss of motion in 
the right knee more nearly approximates the criteria for a 40 
percent rating under DC 5261, even with consideration of 38 
C.F.R. §§ 4.40 and 4.45.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim for a rating in excess of 30 percent for the 
period from March 2, 1998 to January 6, 2003 must be denied.  

As for the possibility of a higher rating under another 
diagnostic code, Schafrath, in this case there is no evidence 
of ankylosis of the right knee; impairment of the tibia or 
fibula, or acquired, traumatic genu recurvatum.  Accordingly, 
the criteria for a rating in excess of 30 percent under DC's 
5256, 5262, or 5263 have not been met.  

C.  As of January 7, 2003

The issue is whether a rating in excess of 40 percent is 
warranted for residuals, right knee injury with limitation of 
motion and degenerative changes as of January 7, 2003.  The 
RO has evaluated the veteran's residuals, right knee injury 
with limitation of motion and degenerative changes under 
Diagnostic Codes 5010-5261.  

A VA examination was performed on January 7, 2003.  The 
report of this examination shows that the veteran complained 
of right knee pain that was a seven or an eight on a scale of 
ten, although it sometimes approached ten, and that he had to 
stop and rest after one block.  He also complained of 
stiffness, swelling, locking, giving way, instability, "easy 
fatigue" and "some subluxation."  He complained that he 
had difficulty standing, bending, twisting or walking, and 
that he used a cane at all times for ambulation.  On 
examination, the right knee had extension to 30 degrees and 
flexion to 90 degrees without pain, and to 110 degrees with 
pain.  The veteran was able to extend to zero degrees when 
standing "without a problem."  The diagnoses were osteo-
arthritis multiple sites, and traumatic arthritis right knee.  
The examiner further noted that there was no lateral 
subluxation or instability.

The Board finds that the criteria for a rating in excess of 
40 percent under DC 5261 have not been met.  None of the 
medical evidence dated prior to January 7, 2003 is sufficient 
to show that that the veteran has a limitation of knee 
extension to 45 degrees, and the ranges of motion 
demonstrated in the January 2003 VA examination report do not 
show that the veteran has a limitation of knee extension to 
45 degrees.  Accordingly, the Board finds that the criteria 
for a rating in excess of 40 percent under DC 5261 have not 
been met.  

A rating in excess of 40 percent is not warranted based on 
functional loss.  38 C.F.R. §§ 4.40 and 4.45; DeLuca; 
VAGCOPPREC 9-98.  The evidence includes the aforementioned 
ranges of motion in the January 2003 VA examination report.  
This report does not contain any findings as to such factors 
as muscle weakness or atrophy, or sensory abnormalities to 
support a higher rating.  In summary, while the evidence 
shows a limitation of motion in the right knee, as well as 
chronic pain, given the lack of evidence of such findings as 
neurological impairment, incoordination, and loss of 
strength, the Board concludes that there is insufficient 
evidence of functional loss due to right knee pathology to 
support a conclusion that the loss of motion in the right 
knee more nearly approximates the criteria for a 50 percent 
rating under DC 5261, even with consideration of 38 C.F.R. 
§§ 4.40 and 4.45.    

As for the possibility of a higher rating under another 
diagnostic code, Schafrath, in this case there is no evidence 
of ankylosis of the right knee.  Accordingly, the criteria 
for a rating in excess of 40 percent under DC 5262 have not 
been met.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim for a rating in excess of 40 percent as of January 
7, 2003 must be denied.

D.  As of March 2, 1998 - Medial Meniscectomy, Right Knee

The issue is whether a rating in excess of 10 percent is 
warranted for medial meniscectomy, right knee with effusion, 
as of March 2, 1998, which the RO has evaluated under DC 
5259.  DC 5259 provides a maximum 10 percent rating is 
assigned for symptomatic removal of semilunar cartilage.  
Since the veteran is receiving the maximum rating under DC 
5259, the remaining avenue by which he could receive a higher 
rating under this code is on the basis of an extraschedular 
rating.  

The Board does not have the authority to grant a rating on an 
extra-schedular basis under section 3.321(b) because that 
authority is vested, by the terms of the regulation itself, 
in the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  However, the Board may 
review on appeal the RO's decision not to refer the case to 
those officials and may consider whether referral to 
"appropriate first-line officials" for consideration of an 
extra-schedular rating is warranted.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996) (noting that Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b); see also VAOPGCPREC 6-96 at para. 4 
(Aug. 16, 1996) (noting that an extraschedular rating is 
warranted only where the disability picture presented by the 
veteran would, in the average case, produce impairment of 
earning capacity beyond that reflected in VA's rating 
schedule or would affect earning capacity in ways not 
addressed in the schedule, such as by requiring frequent 
hospitalization or otherwise interfering with employment).  

A determination by the SSA that a veteran is unemployable is 
not controlling for purposes of a final VA determination.  
Odiorne v. Principi, 3 Vet. App. 456 (1992).  

The evidence includes the September 2002 SSA decision, which 
was discussed above, and the other medical and employment 
evidence discussed above, and the Board's discussion of this 
evidence is incorporated herein.  The SSA's decision shows 
that the SSA determined that the veteran is disabled.  
Letters from the veteran's employer, as well as the Office of 
Personnel Management, dated in April and/or June of 2002, 
also indicate that he was determined to be disabled and/or 
that the employer would not accommodate his limitations.  


The Board finds that the schedular evaluation is not 
inadequate.  The veteran is receiving two separate ratings 
for his knee.  He has not required any recent hospitalization 
for his medial meniscectomy, right knee with effusion, and 
the Board finds no evidence of an exceptional disability 
picture in this case.  In other words, there is no evidence 
which suggests that, even when considering his limitations 
and exacerbations, that some factor exists which takes his 
medial meniscectomy, right knee with effusion, outside the 
realm of the usual so as to render impracticable his 
schedular rating.  See also, discussion at Part II (denying 
TDIU).  Consequently, the Board concludes that the assignment 
of an extraschedular rating is not warranted in this case.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996) (When evaluating an 
increased rating claim, it is well established that the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim for a 
rating in excess of 10 percent for medial meniscectomy, right 
knee with effusion, as of March 2, 1998 must be denied.

E.  Conclusion

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Thus, the Board has also considered whether a separate, 
compensable rating would be warranted for a scar or scars.  
The Board notes that, effective August 30, 2002, a new 
regulation was promulgated concerning ratings for skin 
disorders, including scars.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  The changed regulation may not be applied 
prior to the effective date.  See 38 U.S.C.A. § 5110(g) (West 
2002).  In this case, the veteran does not contend, and the 
evidence does not show, that a separate compensable rating is 
warranted for a right knee scar.  The Board therefore finds 
that the veteran will not be prejudiced by the Board's 
consideration of whether a separate, compensable evaluation 
is warranted for a scar.  Bernard.  Under 38 C.F.R. § 4.118, 
Diagnostic Codes (DC's) 7803 and 7804 (as in effect prior to 
August 30, 2002), a 10 percent evaluation is warranted for 
superficial, poorly nourished scars with repeated ulceration, 
or scars which are shown to painful and tender on objective 
demonstration.  Under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2003), a 10 percent evaluation is 
warranted for superficial scars that are painful on 
examination.  In this case, there is no evidence to show that 
the veteran has compensable manifestations of his right knee 
scars.  Thus, the assignment of a separate 10 percent 
evaluation for a right knee scar is not warranted.  

II.  TDIU

The veteran argues that TDIU is warranted because he cannot 
work due to his right knee disability.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a).

Service connection is currently in effect for the following 
conditions: postoperative residuals right knee injury with 
limitation of motion and degenerative changes, evaluated as 
40 percent disabling; and medial meniscectomy, right knee, 
with effusion, evaluated as 10 percent disabling.  The 
veteran's combined evaluation is 50 percent, effective from 
January 7, 2003.  Lower ratings, with a combined evaluation 
of 50 percent, were in effect prior to that date, from 1998.  
Given the foregoing, the veteran does not meet the minimum 
schedular requirements for a TDIU.  38 C.F.R. § 4.16(a).


An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.

A disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993); 

With regard to the veteran's employment history, in the 
veteran's TDIU application, received in July 2002, the 
veteran reported that he had four years of high school, that 
he has about 7 1/2 years' experience as a mail handler, and in 
maintenance, and that he last worked in May 2002.  

The medical evidence pertaining to the veteran's work 
restrictions, as contained in the SSA's records and in VA 
medical and other reports, as well as letters from his 
employer, have been described in Part I, and the Board's 
discussion of this evidence is incorporated herein.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  


In this case, the veteran is shown to have had some 
restrictions on the duties he could perform at work.  
However, the SSA's reports indicate that its decision was 
based, in part, on the effect of conditions for which service 
connection is not currently in effect.  See e.g., December 
2001 GPA (noting diagnoses of chronic low back pain, chronic 
pain in hips and ankles); December 2001 decision (containing 
a secondary diagnosis of bilateral osteoarthritis of the 
hips).  Furthermore, although the SSA determined that the 
veteran was disabled as of August 2001, a September 2001 note 
completed by a VA physician states that it is "all right for 
the veteran to return to work."  Forms completed by the VA 
physician in August 2001 also show that the physician stated 
that the veteran could work eight hours per day, and that he 
had not reached maximum improvement.  In this regard, in his 
TDIU application, the veteran reported that he had worked up 
until May 2002, and the veteran's employer's letters (April 
and June of 2002) do not specify the veteran's disabling 
conditions, nor do they discuss his limitations.  The April 
2002 letter indicates that the veteran's limitations were 
incompatible only with the job of "building equipment 
mechanic" and that they would not accommodate him at that 
position.  There is no evidence that he cannot use his skills 
to obtain employment in a sedentary-type position, or that he 
cannot develop other skills that would allow him to obtain 
employment in any other field limited to sedentary- type 
work.  There is also no evidence which suggests that, even 
when considering his limitations and exacerbations, that some 
factor exists which takes his case outside the realm of the 
usual so as to render impracticable his 40 percent schedular 
rating.  In summary, the Board finds that  the evidence does 
not show that the veteran is incapable of performing the 
physical and mental acts required by employment due to his 
service- connected disabilities.  The Board therefore 
concludes that the preponderance of the evidence is against 
the claim that the veteran is currently precluded from 
engaging in substantial gainful employment by reason of his 
service-connected disabilities.  Entitlement to TDIU is thus 
not established under 38 C.F.R. § 4.16(b).

The Board emphasizes that a total rating based on individual 
unemployability is limited to consideration of service- 
connected disabilities.  For the reasons set forth above, the 
veteran's service-connected disabilities simply have not been 
shown to result in total disability.

III.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

IV.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's August 1993 decision that the evidence 
did not show that the criteria for an increased rating for 
his right knee disability had been met.  He was notified in 
the March 2003 decision that the criteria for TDIU had not 
been met.  Those are the key issues in this case, and the 
August 1993 and March 2003 decisions informed the appellant 
of the relevant criteria.  In March 2003, the veteran was 
sent a Supplemental Statement of the Case (SSOC) that 
contained the full text of 38 C.F.R. § 3.159.  In addition, 
in May and November 2003, the RO notified the veteran of the 
information and evidence the RO would obtain and the 
information and evidence the veteran was responsible to 
provide.  The Board concludes that the discussions in the May 
and November 2003 letters and the RO's decisions adequately 
informed the veteran of the information and evidence needed 
to substantiate his claims, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the May and November 2003 notices, 
the Board notes that in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II) in its stead.  For purposes of the 
Board's VCAA analysis of the issue on appeal, Pelegrini II 
did not alter Pelegrini I in any significant respect.  

In this case, in the May 2003 letter, the veteran was 
notified that, provided certain criteria were met, VA would 
make reasonable efforts to help him get evidence necessary to 
support his claim, including medical records, employment 
records, or records from other Federal agencies.  He was 
notified that it was still his responsibility to make sure 
that all requested records that were not in the possession of 
a Federal department or agency.  See 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  He was 
further requested to, "Tell us about any additional 
information or evidence that you want us to try to get for 
you."  In a letter, dated in November 2003, the veteran was 
requested to identify any medical reports that he desired VA 
to obtain for him, and he was notified of his and VA's duties 
to obtain evidence.  There is no record of a reply that is 
responsive to the RO's May 2003 or November 2003 letters.   

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" have been 
satisfied.  See Pelegrini II, No. 01-944, slip op. at 11 
(U.S. Vet. App. June 24, 2004).  In this regard, a recent 
opinion by the General Counsel's Office held that the 
Pelegrini I Court's discussion of the "fourth element" was 
obiter dictum and was not binding on VA.  VAGCOPPREC 1-2004 
(February 24, 2004).  

The Board also notes that the May and November 2003 VCAA 
notification letters were sent to the veteran after the RO's 
August 1993 and March 2003 decisions that are the bases for 
this appeal.  As noted in Pelegrini II, the plain language of 
38 U.S.C.A. § 5103(a) requires that this notice be provided 
relatively soon after VA receives a complete or substantially 
complete application for benefits; thus, the Court held that 
under section 5103(a), a service-connection claimant must be 
given notice before an initial unfavorable RO decision on the 
service-connection claim.  See Pelegrini II, No. 01-944, slip 
op. at 8-11 (June 24, 2004).  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini II, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In reviewing the AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini II, 
for the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  All the VCAA requires is that the duty 
to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993);  Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While these notices provided to the appellant in May and 
November of 2003 were not given prior to the first AOJ 
adjudications of the claims, notices were provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notices were provided, a 
Statement of the Case (TDIU) and a Supplemental Statement of 
the Case (increased rating for the right knee) were provided 
to the appellant.  Based on the foregoing, the Board finds 
that the claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notice. 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA medical records, and records from the 
Social Security Administration (SSA).  The veteran has also 
been afforded a VA examination.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  


ORDER

For the period from January 5, 1993 to March 1, 1998, a 
rating in excess of 20 percent for the veteran's 
chondromalacia of the right patella with arthritis is denied.

For the period from January 5, 1993 to March 1, 1998, a 
rating in excess of 10 percent for the veteran's degenerative 
joint disease, right knee, is denied.

For the period from March 2, 1998 to January 6, 2003, a 
rating in excess of 30 percent for the veteran's residuals, 
right knee injury with limitation of motion and degenerative 
changes, is denied.

As of January 7, 2003, a rating in excess of 40 percent for 
the veteran's residuals, right knee injury with limitation of 
motion and degenerative changes, is denied.

As of March 2, 1998, a rating in excess of 10 percent for the 
veteran's medial meniscectomy, right knee with effusion, is 
denied.

A total disability evaluation based on individual 
unemployability due to service-connected disability is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



